Title: To George Washington from Jeduthan Baldwin, 12 April 1782
From: Baldwin, Jeduthan
To: Washington, George


                        
                            Sir,
                            Fish Kill April 12th 1782
                        
                        The third of June last I wrote your Excellency requesting leave to retire with the benefits allowed by the
                            Honble the Congress to the reduced Officers. and mentioned some of my pretentions as colonel of
                            Engineers I am informed, that, that matter has not been fully taken up by Congress, only so far as to
                            refer it to the minister of war. I can not from any dislike to the cause, or to the service of the war wish to retire, but
                            at the same time I am diffident of my ability not having an education (equal or) necessary for a Colo. of Engineers, which
                            alone is the inducement for me to renew my application to retire with the benefits of half pay, &c. and request
                            your Excellency to permit me to go to Philadelphia to Settle my Publick accounts. I am your Excellencys most Obedient
                            Humble Servant
                        
                            Jedun Baldwin
                            Colo. of Engineers
                        
                    